[Cite as Bellamy v. Bellamy, 2012-Ohio-2780.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      ATHENS COUNTY


Jennifer Bellamy,                     :
                                      :
      Plaintiff-Appellant,            :
                                      :          Case No. 10CA45
      v.                              :
                                      :          DECISION AND
Evan Bellamy,                         :          JUDGMENT ENTRY
                                      :
      Defendant-Appellee.             :          Filed: June 19, 2012
______________________________________________________________________

                                           APPEARANCES:

Jennifer Bellamy, Guysville, Ohio, pro se, Appellant.

Evan Bellamy, Dover, Delaware, pro se, Appellee.
______________________________________________________________________

Kline, J.:

        {¶1} Jennifer Bellamy (hereinafter “Jennifer”) appeals the decision of the Athens

County Court of Common Pleas, which found her in contempt. The trial court

sentenced Jennifer to three days in jail for violating the terms of a shared parenting

plan. Specifically, the trial court found that Jennifer violated terms related to her

children’s religious upbringing. The court, however, allowed Jennifer to purge her

contempt by either (1) re-enrolling her children in South Canaan Baptist Church or (2)

agreeing to some other arrangement with the children’s father. Because Jennifer has

satisfied one of the purge conditions, we conclude that this appeal is moot. Accordingly,

we dismiss this appeal.

                                                I.
Athens App. No. 10CA45                                                                2


       {¶2} Jennifer married Evan Bellamy (hereinafter “Evan”) in 2001, and the couple

had two-minor children. After Jennifer filed for divorce, the parties agreed to a Shared

Parenting Plan (hereinafter the “Parenting Plan”). Under the Parenting Plan, the

“parties agree[d] to mutual consultation and mutual responsibility on the following areas

of concern in the raising of the CHILDREN * * * 3. The religious instruction and

affiliation of the CHILDREN.” On February 2, 2010, the trial court adopted the Parenting

Plan as part of the divorce decree.

       {¶3} On March 3, 2010, Evan filed a motion for contempt against Jennifer. Evan

alleged that “[Jennifer] refuses to continue children’s religious education and discuss

same with [Evan] in violation of [the Parenting Plan.]” Eventually, the trial court found

Jennifer to be in contempt. The trial court’s contempt entry states the following:

              [Jennifer] is found in contempt for the reasons cited in the

              Magistrate’s Decision of July 23, 2010, and sentenced to

              three (3) days in the Southeastern Ohio Regional Jail. She

              shall have thirty (30) days after the filing of this Judgment

              Entry to re-enroll the children in the South Canaan Baptist

              Church or to consult with [Evan] and mutually agree upon

              some other arrangement. (Underlining sic.) Id. at 3.

       {¶4} Jennifer appeals the trial court’s contempt finding, but her appellate brief

does not contain specific assignments of error. Nevertheless, Jennifer does argue (1)

that the Parenting Plan does not require her to send the children to a specific church

and (2) that the trial court’s decision violates the Ohio Constitution, Article 1, Section 7.

Therefore, we will consider these arguments to be her assignments of error. See
Athens App. No. 10CA45                                                               3


generally In re Estate of Pallay, 4th Dist. No. 05CA45, 2006-Ohio-3528, ¶ 10 (“This

court has long had a policy of affording considerable leniency to pro se litigants.”).

                                             II.

       {¶5} Jennifer argues that the trial court erred because the Parenting Plan did not

require her to enroll the children in a specific church. In the alternative, Jennifer argues

that the trial court’s decision violates her right to freedom of religion under the Ohio

Constitution.

       {¶6} Here, we find that outside events have rendered Jennifer’s appeal moot.

Specifically, we find that Jennifer has already purged her contempt. “Ohio courts have

long exercised judicial restraint in cases which are not actual controversies. No actual

controversy exists where a case has been rendered moot by an outside event.”

(Internal citation omitted.) Tschantz v. Ferguson, 57 Ohio St.3d 131, 133, 566 N.E.2d

655 (1991). Moreover, “a moot appeal is subject to dismissal.” Townsend v. Antioch

Univ., 2d Dist. No. 2008 CA 103, 2009-Ohio-2552, ¶ 8.

       {¶7} As part of this appeal, Evan filed a letter “in rebuttal to Jennifer Wilfongs’

contempt appeal” (hereinafter “Evan’s Letter”).1 Evan’s Letter references evidence that

was not before the trial court. “In general, an appellate court can only consider

evidence that was before the trial court, but if a later event causes the case to become

moot the court may consider extrinsic evidence outside the record.” Sanders v.



1
  Evan filed this letter on August 8, 2011. We struck Evan’s Letter from the record in a
September 14, 2011 entry because the letter did not satisfy the requirements for an
appellee’s brief. Because Evan’s Letter contains information pertinent to our resolution
of this appeal, we now reconsider and overrule our September 14, 2011 entry. See
MDM Realty Ltd. v. Progress Properties South Ltd. Partnership, 8th Dist. Nos. 86937 &
88540, 2007-Ohio-3668, ¶ 26 (finding that an appellate court may reconsider its own
interlocutory rulings).
Athens App. No. 10CA45                                                              4


Hudson, 5th Dist. No. 2008-CA-0105, 2009-Ohio-2907, ¶ 3, citing State ex rel.

Cincinnati Enquirer v. Dupuis, 98 Ohio St.3d 126, 2002-Ohio-7041, 781 N.E.2d 163, ¶

8. And here, Evan’s Letter demonstrates that Jennifer has purged her contempt.

Therefore, even though it contains evidence outside the record, we will consider Evan’s

Letter. See In re N.G., 4th Dist. No. 09CA15, 2009-Ohio-4915, ¶ 15, fn. 1; State v.

Stacey, 4th Dist. No. 05CA12, 2005-Ohio-5014, ¶ 7, citing Pewitt v. Superintendent,

Lorain Corr. Inst., 64 Ohio St.3d 470, 472, 597 N.E.2d 92 (1992).

       {¶8} In the proceedings below, the trial court provided that Jennifer could purge

her contempt if she “consulted with [Evan] and [they] mutually agree[d] upon some other

arrangement.” (Underlining sic.) Judgment entry at 3. And significantly, Evan’s Letter

states the following: “After the contempt hearing and the rulings were entered, Jennifer

asked me if she could continue attending Hockingport Christian church, to which I

agreed. I also asked her to re-enroll our sons in the Awana programs, which she has

done.” Therefore, Evan’s letter demonstrates that Jennifer and Evan mutually agreed

upon an arrangement for their children’s religious instruction and affiliation. In other

words, Jennifer has satisfied one of the trial court’s options to purge her contempt. As a

result, Jennifer’s contempt has been purged, and there is no actual controversy for us to

review.

       {¶9} Accordingly, because this case has been rendered moot, we dismiss this

appeal.

                                                                    APPEAL DISMISSED.
Athens App. No. 10CA45                                                             5


                                  JUDGMENT ENTRY

       It is ordered that the APPEAL BE DISMISSED. Appellant shall pay the costs
herein taxed.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Athens County Court of Common Pleas to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure. Exceptions.

Harsha, J. and McFarland, J.: Concur in Judgment and Opinion.


                                  For the Court


                                  BY:_____________________________
                                     Roger L. Kline, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.